             Case: 3:17-cv-00738-jdp Document #: 202 Filed: 06/25/20 Page 1 of 1




                                                            1020 JUN 25 PM 2: 44
                              UNITED STATES DISTRICT COURT c               ;
                              WESTERN DISTRICT OF WISCONSIN            t, =
                                                                  V; C


EMOIQ             V. k 0 IV;t0 ;


                                      Plaintiff,
                                                               NOTICE OF APPEAL
                       V.


                                                               Case No.
C..   41 DC        PA ct   sonl, e+
                                      Defendant.



                                     priOdefendant,
              Notice is given that thela                AA'" V.        01.10        ,   appeals to the

United States Court of Appeals for the Seventh Circuit from the final judgment entered in this action

On         0144ree090lot4u4i                          AD   A°
              Dated and signed this    )0° 9a day of 7V N)                              ;   a o ,)_ o

      kr..r &1/43-10                  , Wisconsin.



                                                      (Signature)


                                                       Po Ro)( 951
                                                      (Street Address)


                                                        \f‘i                   wr       5 r ? tp
                                                      (City, State, Zip)
